Citation Nr: 1132321	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  06-31 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  

In October 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In May 2010, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities, but did not result in hospitalizations or twice monthly visits to a diabetic care provider for reported episodes or hypoglycemic reactions.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for diabetes mellitus have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code (DC) 7913 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis-Increased Rating for Diabetes Mellitus

The Veteran seeks a rating higher than 20 percent for his diabetes mellitus. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

The present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119 , DC 7913 as follows:

A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.

A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  
38 C.F.R. § 4.119, Diagnostic Code 7913. 

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under DC 7913.  
38 C.F.R. § 4.119, DC 7913 and Note 1.

The record reflects that the Veteran's DM requires insulin and diet restrictions, meeting two of the criteria for a higher 40 percent rating.  However, there is conflicting evidence concerning whether he meets the last and most important criterion for a higher 40 percent rating-i.e., whether his diabetes mellitus requires regulation of activities.

There are positive medical opinions of record supporting the notion he does have to regulate his activities to control his diabetes.  A May 2004 VA (QTC) examination revealed that the Veteran has functional impairment including inability to work in construction (heights, using sharp or power tools), apparently in part due to his diabetes.  A letter from another private physician, Dr. K.C.R., dated April 2006, reflects that the Veteran is under the physician's care for diabetes.  Dr. K.C.R. stated the Veteran controls his diabetes with "restricted activities," restricted diet, twice-daily insulin shots and oral diabetic medications.  Similarly, a June 2008 statement from Dr. P.B. indicates his diabetes requires restricted exercise. 

In contrast, the April 2010 VA examiner apparently offers negative evidence against the claim.  After noting Dr. K.C.R.'s positive opinion, the examiner provided a contradictory finding that "he does not have to change or restrict his activities to prevent hyperglycemia or hypoglycemia."  However, the Board must assign limited probative value to the examiner's finding since it lacks any rationale, especially considering its failure to reconcile Dr. K.C.R.'s positive finding.  It has been held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Therefore, the evidence is in relative equipoise, with equally probative evidence in favor of and against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Resolving any doubt in favor of the Veteran, the Board finds there is sufficient evidence to warrant a higher 40 percent rating.

On the other hand, an even higher rating of 60 percent, let alone 100 percent, is simply not warranted since the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Rather, the April 2010 VA examiner noted he has never required hospitalization for diabetes and denies diabetic ketoacidosis.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's diabetes mellitus has markedly interfered with his ability to work, meaning above and beyond that contemplated by his higher 40 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule.  Indeed, he admits he has been hospitalized for his diabetes.  His evaluation and treatment has been on an outpatient basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

A higher 40 percent rating for diabetes mellitus is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran contends he developed PTSD following traumatic experiences during the Vietnam War.  So far, he has limited his allegations to alleging that while stationed south of DaNang (so, approximately March to August 1966, as per his SPRs denoting DaNang operations), at the foot of Hill 55, as he was walking guard he saw a garbage truck strike a mine, causing a Vietnamese civilian boy to die with his guts falling out.  Apparently, he was not injured nor were any fellow Marines.  See stressor statement, dated January 24, 2010.  He also generally alludes to bullets "buzzing" by him, but without providing specific details.  Id.  

His DD Form 214 and other SPRs confirm he served on active duty from September 1965 to December 1967, with a military occupational specialty (MOS) of artillery man.  He does not have any combat medals, per se, but his SPRs do confirm he participated in operations against the Viet Cong forces in the Republic of Vietnam, during the Vietnam War era from March to October 1966 and January to March 1967.  Although the record suggests that the Veteran served in the infantry while ashore in Vietnam, in combat; however, his combat service has not been verified.  Since he may have developed PTSD stressors from experiencing combat, the AMC must confirm this on remand.  

In addition, the Veteran should be provided another opportunity to articulate his claimed stressors.  If he does not have verified combat service, an attempt to verify the Veteran's claimed stressors through the appropriate channels, to include the Department of the Navy, should be made.  The Department of the Navy should be provided with all pertinent information, to include copies of personnel records, units of assignment, and stressor statement.

Further, the Board additionally finds it necessary to remand this PTSD claim in order that another VA psychiatrist or psychologist may provide an examination and nexus opinion, in light of the recently liberalized PTSD regulations and any additional evidence the AMC procures on remand.  

In this regard, the Board further notes that recent Veterans Benefits Administration (VBA) Training Letter No. 10-05 (July 16, 2010) provides that "if review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD Form 214 verifies service in a location that would involve 'hostile military or terrorist activity' as evidenced by such awards as an Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam Service Medal, this evidence would be sufficient to schedule the Veteran for a VA psychiatric examination" pursuant to recently amended 38 C.F.R. § 3.304(f)(3).  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)).  Consequently, since the Veteran's DD Form 214 reflects that he is the recipient of the Vietnam Service Medal, the Board finds that this is an additional reason to afford him an appropriate examination.

The May 2010 VA examiner found the Veteran did not warrant an Axis I diagnosis for PTSD, as he lacked any stressors that caused him intense fearfulness or helplessness.  Subsequently, though, VA treating psychologists and psychiatrists have diagnosed PTSD on Axis I.  Unfortunately, it is unclear if these diagnoses were provided in reliance on stressors relating to fear for his life, or instead, perhaps upon general allegations of Vietnam War trauma.  So a VA compensation examination and opinion are needed to determine whether he alleges stressors adequate to support a PTSD diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided another opportunity to provide specific information regarding his claimed stressors.  Provide him a reasonable time to respond.  

Then, regardless of whether the Veteran provides additional information, an effort should be made to verify the Veteran's claimed stressors through the appropriate channels, to include the Department of the Navy.  The Department of the Navy should be provided with all pertinent information, to include copies of the Veteran's personnel records, units of assignment, and stressor statement.

3.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  *Note:  Assign a physician other than the examiner who performed the May 2010 examination.

The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria of the American Psychiatric Association.

If the Veteran is diagnosed with PTSD, the examiner should specify the stressor(s) that provided the basis of the diagnosis, to include the stressor of being in fear of hostile military or terrorist activity.

If the Veteran is diagnosed with an acquired psychiatric disorder in addition to, or other than, PTSD, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed acquired psychiatric disorder, other than PTSD, is related to the Veteran's military service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.	Then readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


